Order, Supreme Court, New York County (Herman Cahn, J.), entered August 31, 2007, which denied plaintiffs motion to confirm the report of the Special Referee to the extent of reducing the recommended award of attorneys’ fees and expenses to $150,761.02, unanimously modified, on the facts, to increase said award to $196,436.52, and otherwise affirmed, with costs in favor of plaintiff.
The order that referred the matter to the Special Referee limited plaintiffs recovery of attorneys’ fees and expenses to those incurred before July 3, 2006, the date of the order (see Jamie v Jamie, 19 AD3d 330 [2005]). Plaintiffs documentation sufficiently supported its claim for legal fees to that date. We have considered plaintiffs remaining contentions and find them unavailing. Concur—Gonzalez, EJ., Mazzarelli, Saxe, Moskowitz and Richter, JJ. [See 2007 NY Slip Op 32717(U).]